DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/18/2022.
Applicant’s amendments filed 08/18/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-2, 4-8, and 10-16; and cancelation of claims 3 and 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0035868 to Naito.
With respect to Claim 1, Naito discloses an Insulated Gate Bipolar Transistor (IGBT) (Naito, Figs. 1-3, 10, 13, ¶0004, ¶0015-¶0030, ¶0082-¶0088) comprising a target region (e.g., P++ type contact region 7 in the central portion of P+ type contact region 28 formed in the P- type base region 2) (Naito, Figs. 1-3, 10, ¶0086-¶0087) including one of a P-type well region (e.g., P++ type contact region 7 in the central portion of P+ type contact region 28), wherein,
       the target region is doped with first ions (e.g., ion implantation 32 with the first ions, such as Al, having a diffusion coefficient higher than that of the second ions of the ion implantation 33, such as B or Ga) (Naito, Figs. 1-3, 10, ¶0084-¶0086) and second ions (e.g., B or Ga),
       a diffusion coefficient of the first ions (e.g., Al) (Naito, Figs. 1-3, 10,13, ¶0084-¶0085) is greater than a diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum) (Naito, Figs. 1-3, 10,13, ¶0085),
       a diffusion coefficient of the second ions (e.g., B or Ga) (Naito, Figs. 1-3, 10, 13, ¶0084-¶0086) is greater than or equal to the diffusion coefficient of boron ions (B), and
       the first ions and the second ions are P-type ions (e.g., P++ type contact region 7 in the central portion of P+ type contact region 28 including the first ions and the second ions) Naito, Figs. 1-3, 10, 13, ¶0084-¶0087).
Regarding claim 2, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, wherein the first ions (e.g., Al) (Naito, Figs. 1-3, 10,13, ¶0085) are selected from aluminum ions, gallium ions, indium ions.
Regarding claim 4, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, wherein the first ions (e.g., Al) and the second ions (e.g., Ga) are located in different layers (e.g., 28 and 7) (Naito, Fig. 13, ¶0085).
Regarding claim 5, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, wherein: the first ions (e.g., Al) (Naito, Figs. 1-3, 10, ¶0084-¶0085) are selected from aluminum ions, gallium ions, indium ions; and the second ions (e.g., Ga or B) are selected from boron ions, aluminum ions, gallium ions, indium ions.
Regarding claim 6, Naito discloses the IGBT according to claim 5. Further, Naito discloses the IGBT, wherein the first ions are aluminum ions (e.g., Al) (Naito, Figs. 1-3, 10, ¶0085), and the second ions are gallium ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum).
Regarding claim 7, Naito discloses the IGBT according to claim 1. Further, Naito discloses the IGBT, wherein a contact surface (e.g., a surface of the P++ contact region 7) (Naito, Figs. 1-3, 10, ¶0085) between the target region (28/7) and other regions in the IGBT is doped with boron ions.
With respect to Claim 8, Naito discloses a method for manufacturing an Insulated Gate Bipolar Transistor (IGBT) (Naito, Figs. 1-3, 10-13 ¶0004, ¶0015-¶0030, ¶0082-¶0088), the method comprising:
       doping (e.g., ion implantation 32) (Naito, Fig. 11, ¶0084) a target region (e.g., a region defined by a resist mask 31 for forming P++ type contact region 7 in the central portion of P+ type contact region 28 included in the P- type base region 2) of the IGBT with first ions (e.g., Al) (Naito, Fig. 11, ¶0085), wherein the first ions are doped into the target region through at least one of ion implantation, diffusion; and
      doping (e.g., ion implantation 33) (Naito, Fig. 11, ¶0086) the target region (e.g., the region defined by the resist mask 31 for forming P++ type contact region 7 in the central portion of P+ type contact region 28 included in the P- type base region 2) with second ions (e.g., Ga or B), wherein the second ions are doped into the target region through at least one of ion implantation, diffusion, 
      wherein the target region (28/7) comprises one of a P-type well region (e.g., P++ type contact region 7 in the central portion of P+ type contact region 28 included in the P- type base region 2), and a diffusion coefficient of the first ions (e.g., Al) (Naito, Figs. 11-13, ¶0084-¶0085) is greater than a diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum) (Naito, Figs. 1-3, 10,13, ¶0085),
       wherein a diffusion coefficient of the second ions (e.g., B or Ga) (Naito, Figs. 1-3, 10, 13, ¶0084-¶0086) is greater than or equal to the diffusion coefficient of boron ions (B), and
       wherein the first ions and the second ions are P-type ions (e.g., P++ type contact region 7 in the central portion of P+ type contact region 28 including the first ions and the second ions) Naito, Figs. 1-3, 10, 13, ¶0084-¶0087).
Regarding claim 10, Naito discloses the method for manufacturing an IGBT according to claim 8. Further, Naito discloses the method, further comprising: doping a contact surface (e.g., ion implantation to form P++ -type contact region 7) (Naito, Figs. 12, 13, ¶0085) between the target region and other regions in the IGBT with boron ions.
Regarding claim 11, Naito discloses the method for manufacturing an IGBT according to claim 13. Further, Naito discloses the method, further comprising: doping a contact surface (e.g., ion implantation to form P++ -type contact region 7) (Naito, Figs. 12, 13, ¶0085) between the target region and other regions in the IGBT with boron ions.
Regarding claim 12, Naito discloses the IGBT according to claim 2. Further, Naito discloses the IGBT, wherein a contact surface (e.g., a surface of the P++ contact region 7) (Naito, Figs. 1-3, 10, ¶0085) between the target region (28/7) and other regions in the IGBT is doped with boron ions.
Regarding claim 13, Naito discloses the method for manufacturing an IGBT according to claim 8. Further, Naito discloses the method, wherein the first ions (e.g., Al) (Naito, Figs. 10, 11, ¶0085) are selected from aluminum ions, gallium ions, indium ions.
Regarding claim 14, Naito discloses the method for manufacturing an IGBT according to claim 10. Further, Naito discloses the method, wherein the first ions (e.g., Al in P+ region 28) (Naito, Fig. 13, ¶0085) and the second ions (e.g., P++ type region 7) are located in different layers.
Regarding claim 15, Naito discloses the method for manufacturing an IGBT according to claim 14. Further, Naito discloses the method, wherein: the first ions (e.g., Al) (Naito, Figs. 11-12, ¶0085) are selected from aluminum ions, gallium ions, indium ions; and the second ions (e.g., B or Ga) are selected from boron ions, aluminum ions, gallium ions, indium ions.
Regarding claim 16, Naito discloses the method for manufacturing an IGBT according to claim 15. Further, Naito discloses the method, wherein the first ions (e.g., Al) are aluminum ions, and the second ions are gallium ions (e.g., Ga) (e.g., diffusion coefficients increase in the order of e.g., boron, gallium, aluminum) (Naito, Figs. 1-3, 10, ¶0085).
Claims 1-2, 5-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0035836 to Konstantinov (the reference US 2016/0035868 by Naito is presented as evidence).
With respect to Claim 1, Konstantinov discloses an Insulated Gate Bipolar Transistor (IGBT) (Konstantinov, Fig. 5, ¶0002, ¶0008, ¶0015-¶0016, ¶0068-¶0070, ¶0079) comprising a target region (e.g., P- type base region 550) (Konstantinov, Fig. 5, ¶0086-¶0087) including one of a P-type well region (e.g., P- type base region 550), wherein,
       the target region (550) is doped with first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0068, ¶0070) and second ions (e.g., Ga, co-doping with Ga and Al for the base region 550),
       a diffusion coefficient of the first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070) is greater than a diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085) (Konstantinov, Fig. 5, ¶0085),
       a diffusion coefficient of the second ions (e.g., Ga) (Konstantinov, Fig. 5, ¶0070) is greater than the diffusion coefficient of boron ions (B), and
       the first ions and the second ions are P-type ions (e.g., P- type base layer 550 is co-doped with Ga and Al) (Konstantinov, Fig. 5, ¶0070).
Regarding claim 2, Konstantinov discloses the IGBT according to claim 1. Further, Konstantinov discloses the IGBT, wherein the first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070) are selected from aluminum ions, gallium ions.
Regarding claim 5, Konstantinov discloses the IGBT according to claim 1. Further, Konstantinov discloses the IGBT, wherein: the first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070) are selected from aluminum ions, gallium ions; and the second ions (e.g., Ga) are selected from aluminum ions, gallium ions.
Regarding claim 6, Konstantinov discloses the IGBT according to claim 5. Further, Konstantinov discloses the IGBT, wherein the first ions are aluminum ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070), and the second ions are gallium ions.
With respect to Claim 8, Konstantinov discloses a method for manufacturing an Insulated Gate Bipolar Transistor (IGBT) (Konstantinov, Fig. 5, ¶0002, ¶0008, ¶0015-¶0016, ¶0068-¶0070, ¶0079), the method comprising:
       doping (e.g., co-implantation of Al ions and Ga ions) (Konstantinov, Fig. 5, ¶0058, ¶0059, ¶0070) a target region (e.g., P- type base region 550) of the IGBT with first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070), wherein the first ions are doped into the target region through at least one of ion implantation; and
      doping (e.g., co-implantation of Al ions and Ga ions) (Konstantinov, Fig. 5, ¶0058, ¶0059, ¶0070) the target region (e.g., 550) with second ions (e.g., Ga), wherein the second ions are doped into the target region through at least one of ion implantation, 
      wherein the target region (550) comprises one of a P-type well region (e.g., P- type base region 550), and a diffusion coefficient of the first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0058, ¶0059, ¶0070) is greater than a diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085),
       wherein a diffusion coefficient of the second ions (e.g., Ga) (Konstantinov, Fig. 5, ¶0070) is greater than the diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085), and
       wherein the first ions and the second ions are P-type ions (e.g., P- type base layer 550 is co-doped with Ga and Al) (Konstantinov, Fig. 5, ¶0070).
Regarding claim 13, Konstantinov discloses the method for manufacturing an IGBT according to claim 8. Further, Naito discloses the method, wherein the first ions (e.g., Al) (Konstantinov, Fig. 5, ¶0070) are selected from aluminum ions, gallium ions.
Claims 1-2, 4-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0284621 to Shimizu et al. (cited in IDS of 05/13/2021, hereinafter Shimizu) (the reference US 2016/0035868 by Naito is presented as evidence).
With respect to Claim 1, Shimizu discloses an Insulated Gate Bipolar Transistor (IGBT) (Shimizu, Fig. 25, ¶0002, ¶0033-¶0052, ¶0132-¶0155, ¶0233-¶0252), comprising a target region (e.g., P- type well region 66 including P+ type well contact region 60, wherein P- type well region 66 and P+ type contact region 60 are formed as in the first embodiment of Figs. 10 and 13, wherein Al ions are implanted to form P- type well region 16 and P+ -well contact region 20) (Shimizu, Figs. 25, 13, ¶0136, ¶0139, ¶0237, ¶0240, ¶0246, ¶0251) including one of a P-type well region (e.g., P- type well region 66 including P+ type well contact region 60) (Shimizu, Fig. 25, ¶0237, ¶0240), wherein,
       the target region (66/60) is doped with first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0139, ¶0240, ¶0246) and second ions (e.g., Al ions doped in a portion of the P-well region 66 for the P+-well contact region 60) (Shimizu, Figs. 13, 25, ¶0136, ¶0139, ¶0240, ¶0246),
       a diffusion coefficient of the first ions (e.g., Al ions doped in the P-well region 66) (e.g., Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) is greater than a diffusion coefficient of boron ions (B) (e.g., diffusion coefficients increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085).
       a diffusion coefficient of the second ions (e.g., Al ions doped in the portion of the P-well region 66 for the P+-well contact region 60) (Shimizu, Figs. 13, 25, ¶0136, ¶0139, ¶0240, ¶0246) is greater than the diffusion coefficient of boron ions (B) (e.g., diffusion coefficients increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085), and
       the first ions (e.g., Al ions doped in the P-well region 66) and the second ions (e.g., Al ions doped in the portion of the P-well region 66 for the P+-well contact region 60) are P-type ions.
Regarding claim 2, Shimizu discloses the IGBT according to claim 1. Further, Shimizu discloses the IGBT, wherein the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) are selected from aluminum ions, gallium ions, indium ions.
Regarding claim 4, Shimizu discloses the IGBT according to claim 1. Further, Shimizu discloses the IGBT, wherein the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) and the second ions (e.g., Al ions doped in the P+ -well contact region 60) are located in different layers.
Regarding claim 5, Shimizu discloses the IGBT according to claim 1. Further, Shimizu discloses the IGBT, wherein: the first ions (e.g., Al ions doped in the P-well region 66) are selected from aluminum ions, gallium ions, indium ions; and the second ions (e.g., Al ions doped in the P+-well contact region 60) are selected from aluminum ions, gallium ions, indium ions.
With respect to Claim 8, Shimizu discloses a method for manufacturing an Insulated Gate Bipolar Transistor (IGBT) (Shimizu, Figs. 25, 10-13, ¶0002, ¶0033-¶0052, ¶0132-¶0155, ¶0233-¶0252), the method comprising:
       doping (e.g., ion implantation to form P-well region 66 and P+-well contact region 60, as in the first embodiment of Figs. 10 and 13, wherein Al ions are implanted to form P-well region 16 and P+-well contact region 20) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0240, ¶0251) a target region (e.g., P- type well 66 including P+ -type contact region 60) of the IGBT with first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0237, ¶0240, ¶0246), wherein the first ions are doped into the target region through at least one of ion implantation; and
       doping the target region (e.g., 66/60) with second ions (e.g., Al ions doped in the P+-well contact region 60, as in Fig. 13 of the first embodiment) (Shimizu, Figs. 13, 25, ¶0136, ¶0139, ¶0240, ¶0246), wherein the second ions (e.g., Al ions doped in the P+-well contact region 60) are doped into the target region through at least one of ion implantation,
      wherein, the target region (66/60) comprises one of a P-type well region (e.g., P- type well 66 including P+ type contact region 60), and a diffusion coefficient of the first ions (e.g., Al ions doped in the P-well region 66) is greater than a diffusion coefficient of boron ions (e.g., diffusion coefficients of impurities increase in the order of, for example, boron, gallium, aluminum, as evidenced by Naito, ¶0085),
      wherein a diffusion coefficient of the second ions (e.g., Al ions doped in the P+-well contact region 60, as in Fig. 13 of the first embodiment) (Shimizu, Figs. 13, 25, ¶0136, ¶0139, ¶0240, ¶0246) is greater than the diffusion coefficient of boron ions, and
       wherein the first ions (e.g., Al ions doped in the P-well region 66) and the second ions (e.g., Al ions doped in the portion of the P-well region 66 for the P+-well contact region 60) are P-type ions.
Regarding claim 13, Shimizu discloses the method for manufacturing an IGBT according to claim 8. Further, Shimizu discloses the method, wherein the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Figs. 25, 10, 13, ¶0136, ¶0139, ¶0240, ¶0246) are selected from aluminum ions, gallium ions, indium ions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0284621 to Shimizu.
Regarding claim 6, Shimizu discloses the IGBT according to claim 5. Further, Shimizu does not specifically disclose the IGBT, wherein the first ions are aluminum ions, and the second ions are gallium ions.
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) as in the second embodiment, wherein the P- well contact region (20) is formed by co-doping, and further includes second ions (Shimizu, Figs. 25, 16, ¶0157, ¶0080, ¶0040); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
Further, it is known in the art that the diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito (¶0085), so that diffusion coefficients of gallium and aluminum ions are not less than the diffusion coefficient of boron ions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the IGBT, wherein the first ions are aluminum ions, and the second ions are gallium ions in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claims 7 and 12, Shimizu discloses the IGBT according to claim 1 (claim 2). Further, Shimizu does not specifically disclose the IGBT, wherein a contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 7 and 12).
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) having the contact surface between the target region (66/60) and other regions (e.g., 54, an emitter electrode) (Shimizu, Fig. 25, ¶0244) in the IGBT, the P- well contact region (60) is formed, as in the second embodiment, by co-doping (Shimizu, Figs. 25, 16, ¶0157); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0079-¶0082, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the IGBT, wherein a contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 7 and 12) in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claims 10 and 11, Shimizu discloses the method for manufacturing an IGBT according to claim 8 (claim 13). Further, Shimizu does not specifically disclose the method further comprising: doping a contact surface between the target region and other regions in the IGBT is doped with boron ions (as claimed in claims 10 and 11).
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) having the contact surface between the target region (66/60) and other regions (e.g., 54, an emitter electrode) (Shimizu, Fig. 25, ¶0244) in the IGBT, the P- well contact region (60) is formed, as in the second embodiment, by co-doping (Shimizu, Figs. 25, 16, ¶0157); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0079-¶0082, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the method further comprising: doping a contact surface between the target region and other regions in the IGBT with boron ions (as claimed in claims 10 and 11) in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Regarding claim 14, Shimizu discloses the method for manufacturing an IGBT according to claim 10. Further, Shimizu discloses the method, wherein the first ions (e.g., Al ions doped in the P-well region 66) (Shimizu, Fig. 25, ¶0136, ¶0139, ¶0240, ¶0246) and the second ions (e.g., Al ions doped in the P+ -well contact region 60) are located in different layers.
Regarding claim 15, Shimizu discloses the method for manufacturing an IGBT according to claim 14. Further, Shimizu discloses the method, wherein: the first ions (e.g., Al ions doped in the P-well region 66) are selected from aluminum ions, gallium ions, indium ions; and the second ions (e.g., Al ions doped in the P+-well contact region 60) are selected from aluminum ions, gallium ions, indium ions.
Regarding claim 16, Shimizu discloses the method for manufacturing an IGBT according to claim 15. Further, Shimizu does not specifically disclose the IGBT, wherein the first ions are aluminum ions, and the second ions are gallium ions.
However, Shimizu teaches forming the P- well contact region (60) (Shimizu, Figs. 25, 16, ¶0240, ¶0251, ¶0156-¶0176) as in the second embodiment, wherein the P- well contact region (20) is formed by co-doping, and further includes second ions (Shimizu, Figs. 25, 16, ¶0157, ¶0080, ¶0040); the co-doping process includes a combination of p-type dopant element A (e.g., Al, Ga, or In) and boron (Shimizu, Fig. 25, ¶0157, ¶0040), wherein p-type element A further includes first element A1 and second element A2 (e.g., Al and Ga) (Shimizu, Fig. 25, ¶0040);  specifically, when only one type of impurity is used (Shimizu, Fig. 25, ¶0079, ¶0080), the size of the impurity is either small or large, therefore, strain accumulates, and impurity cannot easily enter lattice points; as a result, activation cannot be caused, particularly, in the case of ion implantation, a large number of defects are formed, and the solid solubility limit becomes even lower; however, co-doping process (Shimizu, Fig. 25, ¶0117, ¶0118) provides smaller number of defects, increased solid solubility limit of impurities, and, accordingly, reduced contact resistance and the semiconductor device having a lower ON resistance.
Further, it is known in the art that the diffusion coefficients increase in the order of e.g., boron, gallium, aluminum, as evidenced by Naito (¶0085), so that diffusion coefficients of gallium and aluminum ions are not less than the diffusion coefficient of boron ions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing IGBT of Shimizu by forming p-well contact region by co-doping including a combination of p-type dopant elements as taught by Shimizu to have the method, wherein the first ions are aluminum ions, and the second ions are gallium ions in order to increase solid solubility limit of impurities and to reduce contact resistance, and thus to provide a semiconductor device having a lower ON resistance (Shimizu, ¶0033, ¶0040, ¶0079-¶0082, ¶0117-¶0118, ¶0157, ¶0251).
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
In response to Applicants argument that “Naito fails to suggest that first and second ions are implanted in the same target region. Instead, Naito teaches that different ions are implanted in different p-type regions (i.e., a p++-type contact region 7 and a different p+-type region 28)” (page 4 of Applicant’s Remarks), Examiner submits that Applicant refers to different embodiments of Naito shown in Fig. 9 and Fig. 12. However, the second embodiment of Naito teaches that the p++-type contact region 7 is formed in the central portion of the p+-type region 28 by using the same resist mask (31), as shown in Figs. 11-12 of Naito. Specifically, Naito teaches a first ion implantation (32) (Naito, Fig. 11) by using the resist mask (31) to implant p-type impurity for forming p+-type region 28 with first ions having a diffusion coefficient higher than that of the second ions (such as B or Ga) of a second ion implantation (33) (Naito, Fig. 12, ¶0084-¶0086). The second implantation (33) (Naito, Fig. 12) is performed by using the same resist mask (31) to form the p++-type contact region 7 in a central portion of the p+-type region 28. Thus, a target region of Naito for the first ion implantation (32) and the second implantation (33) is defined by the resist mask (31). The target region includes the p++-type contact region 7 formed in a central portion of the p+-type region 28, and has first ions (e.g., Al) and second ions (e.g., B or Ga). Therefore, Naito discloses that the first and second ions are implanted in the same target region defined by the same mask (31). Thus, the above applicant’s argument is not persuasive, and the rejection of the amended claim 1 under 35 U.S.C. 102(a)(1) by Naito is maintained.
In response to Applicants argument that “Shimizu fails to suggest that first and second ions are implanted in the same target region” (page 5 of Applicant’s Remarks), Examiner submits that Shimizu teaches forming the p-well contact region (20) by two ion implantation processes. Specifically, a first ion implantation process (Shimizu, Fig. 10) is performed with first ions (e.g., Al) to form a p-well region (16), and a second ion implantation process (Shimizu, Fig. 13) is performed with second ions (e.g., Al) to form p-well contact region (20) in the p-well region (16). Thus, a target region of Shimizu includes a portion of the p-well region (16) as the p-well contact region (20) having the first ions and the second ions. Therefore, Shimizu discloses that the first and second ions are implanted in the same target region including a portion of the p-well region (16). Thus, the above applicant’s argument is not persuasive, and the rejection of the amended claim 1 under 35 U.S.C. 102(a)(1) by Shimizu is maintained.
Regarding dependent claims 2, 4-7, and 10-16 which depend on the independent Claim 1 and 8, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891